DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s affirmed election of Group III invention, claims 3-13, without traverse is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, in view of lack of traversal to restriction requirement set forth from Response to Restriction Requirement, the restriction set forth by the examiner is deemed proper and is therefore made Final.
3.	Claims 1-13 are pending. Claims 1, 2 are drawn to non-elected subject matter. Claims 3-13 are examined with merit.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 (line 4, 6), claim 11 (line 2), the recitations “supplemented” are considered indefinite. What does it mean by “supplemented” in context with the claimed invention?
	Dependent claims 4-13 are also included into the rejection of claim 3 because claim 3 are read into each of the dependent claims 4-13.
	Claim 9 (line 2), the recitation “VGCF” is considered indefinite. Without clearly defining the recitation in the specification, one of ordinary would be unclear what “VGCF” means.
Claim 9 (line 2), the recitations “nanotubes”, “whiskers”, and “spheres” are considered indefinite. The recitations “nanotubes”, “whiskers”, and “spheres” are merely description of shapes. What materials are these made of?

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fryska et al. (US 2016/0332919 A1).

    PNG
    media_image1.png
    312
    797
    media_image1.png
    Greyscale



	Regarding the claimed “additive manufacturing precursor compositions” of claim 3, Fryska et al. (page 4, 0041-0043) disclose composite materials comprising fiber materials mixed in a matrix materials. Particularly, the fiber materials include PAN fibers, pitch fibers, oxidized PAN, and carbon fiber derived from PAN, from pitch, and from rayon.

    PNG
    media_image2.png
    450
    552
    media_image2.png
    Greyscale



Regarding the “mesophase” feature of claim 5 and the “pitch” feature of claim 6, Fryska et al. (page 4, 0042-0043) disclose that the matrix materials include synthetic, coal tar, petroleum isotropic/mesophase pitch, phenolic resin, epoxy resin. The disclosed resin features meet the “resin” requirement of claim 3.

    PNG
    media_image3.png
    452
    561
    media_image3.png
    Greyscale


 
Regarding claim 3, Fryska et al. (Fig. 5; page 5, 0046) clearly disclose schematic diagram of a 3D printing system for performing additive manufacturing techniques with the disclosed compositions to from a solid article.

    PNG
    media_image4.png
    724
    518
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    229
    572
    media_image5.png
    Greyscale



Further, regarding claim 3, Fryska et al. (page 5, 0047) clearly disclose that the disclosed compositions can be heated by an extruder to a temperature that can melt the disclosed compositions. Regarding the “particles” requirement of claim 3 (line 2), the resins can be in the form of pellets (or particles). 

    PNG
    media_image6.png
    578
    565
    media_image6.png
    Greyscale



Regarding the intended-use recitation “used in additive manufacturing to form a solid article” of claim 3 (line 7), applicant must recognize that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the recitation “capable of being mixed with pitch” of claim 6 (line 2), the recitation “capable of being mixed with polymers, binders or resins to form strands of filaments or feeder sticks or similar plasticized media of feeding 3D printers” of claim 7 (line 2-3), the recitation “can be carbonized or graphitized via heat treatment” of claim 10 (line 2), the recitation “can be additive manufactured in high temperature environment 3D printer to form a solid hybrid matrix article” of claim 12, applicant must recognize that these recitations relates to the capability of claimed “additive manufacturing precursor compositions” being able to perform. In view of the substantially identical composition disclosed in the prior art and as claimed, the examiner has a reasonable basis to believe that the claimed capability features “capable of being mixed with pitch” of claim 6 (line 2), the “capable of being mixed with polymers, binders or resins to form strands of filaments or feeder sticks or similar plasticized media of feeding 3D printers” of claim 7 (line 2-3), the “can be carbonized or graphitized via heat treatment” of claim 10 (line 2), the “can be additive manufactured in high temperature environment 3D printer to form a solid hybrid matrix article” of claim 12 are inherently possessed by the composition disclosed in the prior art. Applicant must recognize that a composition and its properties (or capabilities) are inseparable. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding the “mixed with liquid resin” of claim 8, Fryska et al. (page 6, 0058; Fig. 8) disclosed the use liquid resin for coating the fibers.

    PNG
    media_image7.png
    328
    457
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    826
    408
    media_image8.png
    Greyscale



Regarding the recitation “the solid article can be carbonized, or graphitized via a heat treatment” of claim 10, Fryska et al. (Fig. 9; page 6, 0053) disclose that the preformed can be carbonized with a heating step.

    PNG
    media_image9.png
    685
    377
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    185
    459
    media_image10.png
    Greyscale



	Regarding claim 13, which relates to how the claimed manufacturing precursor compositions can be used, applicant must recognize that the claimed invention relates to “a composition”. Therefore, how the claimed composition can be used does not carry much weight on the patentability of the claimed “manufacturing precursor compositions”.

Allowable Subject Matter
9.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the 112 rejection is overcome.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
William K. Cheung, Ph. D.
Primary Examiner
September 14, 2021